Exhibit 10 (g)

 

IMPERIAL SUGAR COMPANY

SUMMARY MANAGEMENT INCENTIVE PLAN

 

The Company has adopted Management Incentive Plans for Fiscal 2005 and 2006 for
executive officers and certain other participants. The plans provide for cash
bonuses based on achievement of a combination of individual performance goals
and corporate profitability targets. The 2005 corporate profitability targets
involve a combination of EBITDA and EVA (Economic Value Added). EBITDA is
defined as earnings before interest, taxes, depreciation and amortization. EVA
is defined as EBITDA minus a charge for capital employed, calculated as 15%
times average working capital and fixed assets. The 2006 plan does not utilize
an EVA component in the corporate profitability targets. The achievement of
individual performance goals and corporate profitability targets results in an
incentive payment based on a participant’s bonus opportunity, which is set at a
percentage of the participant’s base salary, ranging from 10% to 100% based on a
participant’s responsibilities and position within the Company.

 

The schedule below lists for each executive officer target bonus opportunities
for fiscal 2005 and 2006.

 

Fiscal 2005 Plan

 

A specified portion of the target bonus opportunity is allocated to individual
performance goals. Individual performance goals are quantifiable and result in
payment only if the individual performance goals are reached and a target EBITDA
level is met. Actual EBITDA must equal at least 85% of target EBITDA to permit
any payment on individual performance goals; at that level, the bonus payment
would be at (i) in the case of non-officers, 50% of the individual performance
component, increasing ratably to 100% when actual EBITDA reaches 100% of target
EBITDA, and (ii) in the case of officers 25% of the individual performance
component, increasing ratably to 100% when actual EBITDA reaches 112.1% of
target EBITDA.

 

The balance of the bonus opportunity is based on the Company’s achievement of
corporate profitability targets. Payment under this component requires actual
EBITDA of at least 95% of target EBITDA, which yields a payment of (i) in the
case of non-officers, 75% of this bonus component, increasing ratably to 100% of
this bonus component when actual EBITDA reaches 100% of target EBITDA; and
(ii) in the case of officers, 25% of this bonus component, increasing ratably to
50% as actual EBITDA increases to 100% of target EBITDA. Officers will be paid
an increasing amount up to 100% of their target under the corporate
profitability component as actual EBITDA increases to an enhanced target EBITDA
level. Thereafter, the corporate profitability component increases (but not to
exceed 200% of the target amount under this component) as EVA increases. Since
the corporate profitability target was not attained, no payments were made under
the 2005 plan.

 

Fiscal 2006 Plan

 

The fiscal 2006 plan is conceptually similar to the 2005 plan but will only use
EBITDA in determining the corporate profitability targets. Individual
performance goals will be treated similar to the 2005 plan. Fifty percent of an
officer’s target bonus will be paid when a specific level of EBITDA is achieved
and that percentage will increase on a linear slope to a maximum of 200% of
target bonus when a higher level of EBITDA is achieved.



--------------------------------------------------------------------------------

Executive Officer

--------------------------------------------------------------------------------

   Target Percentage of Salary


--------------------------------------------------------------------------------

Robert A. Peiser

   100

T. Kay Hastings

   50

Patrick D. Henneberry

   50

H. P. Mechler

   50

William F. Schwer

   50

J. Eric Story

   30

 

The corporate profitability component represents 80% of the target for
Mr. Peiser, 70% of the target for Mr. Henneberry and 60% of the target for the
remaining executive officers.